DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 119.

Response to Amendment
The amendment filed on 02 April 2022 has been entered. Claims 1-20 remain pending in the application. 
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office action mailed 21 January 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maschke (US20100241147) (hereinafter “Maschke”) in view of Wang et al. (US20140276003).

Regarding claim 8, Maschke teaches an apparatus comprising: 
a processor ([0040] “a computer-based control and drive device”); and 
a memory ([0040] “a computer-based control and drive device”) comprising instructions that, when executed by the processor, cause the processor to: 
generate a first image with a first transducer ([0013] “According to another variant of the invention the at least one imaging sensor is configured and/or aligned in such a way that its image recording range at least partially covers the spatial area located in front of the distal end of the catheter sheath or the spatial area located in front of the catheter tip.”), the first image configured to include a characteristic of 
a wall of a body lumen ([0008] “image information relating to […] the inside of the blood vessel can be recorded by means of the at least one imaging sensor”; [0013] “According to another variant of the invention the at least one imaging sensor is configured and/or aligned in such a way that its image recording range at least partially covers the spatial area located in front of the distal end of the catheter sheath or the spatial area located in front of the catheter tip.”; the forward facing transducer would include characteristics of the wall of the lumen it is in), 
generate a second image with a second transducer ([0012] “one imaging sensor “looks” substantially radially outward.” [0014] “Ideally the two aforesaid possibilities are suitably combined with one another for the at least one imaging sensor, such that the sensor has the largest possible image recording range both in the radial and in the forward direction.”; at least one includes two imaging sensors), the second image configured to include a characteristic beyond a wall of a body lumen ([0012] “its image recording range at least partially covers a spatial area located around the distal end of the catheter sheath or around the bendable catheter tip.”; [0016] “According to variants of the invention the at least one imaging sensor is implemented as an (acoustic) ultrasound sensor,”; ultrasound would be able to penetrate the wall of the lumen and image any features beyond the wall), and
the characteristic of the wall of the body lumen ([0013] “According to another variant of the invention the at least one imaging sensor is configured and/or aligned in such a way that its image recording range at least partially covers the spatial area located in front of the distal end of the catheter sheath or the spatial area located in front of the catheter tip.”; the forward facing transducer would include characteristics of the wall of the lumen it is in) and the characteristic beyond the wall of the body lumen ([0012] “its image recording range at least partially covers a spatial area located around the distal end of the catheter sheath or around the bendable catheter tip.”; [0016] “According to variants of the invention the at least one imaging sensor is implemented as an (acoustic) ultrasound sensor,”; ultrasound would be able to penetrate the wall of the lumen and image any external features).
However Maschke fails to explicitly disclose creating an image based on the first image and the second image.
In the same ultrasound imaging field of endeavor, Wang teaches creating an image based on the first image and the second image (Abstract “Transmitting an ultrasonic signal, receiving an echo of the transmitted ultrasonic signal, generating a second image of the object structure, combining the first image and the second image, and Deriving a third image that displays and enhances the relative location.”)
	It would have been obvious to one of ordinary skill in the art at the time to combine the sensors of Maschke with the image created based on the first and second images of Wang, as this would allow clinicians to easily and accurately detect the position of interventional devices in live ultrasound imaging (See Wang [0018]).

	Regarding claim 14, Maschke teaches a method comprising: 
generating a first image with a first transducer, the first image to include a characteristic of a wall of a body lumen ([0013] “According to another variant of the invention the at least one imaging sensor is configured and/or aligned in such a way that its image recording range at least partially covers the spatial area located in front of the distal end of the catheter sheath or the spatial area located in front of the catheter tip.”);
 generating a second image with a second transducer ([0012] “one imaging sensor “looks” substantially radially outward.” [0014] “Ideally the two aforesaid possibilities are suitably combined with one another for the at least one imaging sensor, such that the sensor has the largest possible image recording range both in the radial and in the forward direction.”; at least one includes two imaging sensors), the second image to include a characteristic beyond the wall of the body lumen([0012] “its image recording range at least partially covers a spatial area located around the distal end of the catheter sheath or around the bendable catheter tip.”; [0016] “According to variants of the invention the at least one imaging sensor is implemented as an (acoustic) ultrasound sensor,”; ultrasound would be able to penetrate the wall of the lumen and image any features beyond the wall); and 
the characteristic of the wall of the body lumen ([0013] “According to another variant of the invention the at least one imaging sensor is configured and/or aligned in such a way that its image recording range at least partially covers the spatial area located in front of the distal end of the catheter sheath or the spatial area located in front of the catheter tip.”; the forward facing transducer would include characteristics of the wall of the lumen it is in) and the characteristic beyond the wall of the body lumen ([0012] “its image recording range at least partially covers a spatial area located around the distal end of the catheter sheath or around the bendable catheter tip.”; [0016] “According to variants of the invention the at least one imaging sensor is implemented as an (acoustic) ultrasound sensor,”; ultrasound would be able to penetrate the wall of the lumen and image any external features).
However Maschke fails to explicitly disclose creating an image based on the first image and the second image.
In the same ultrasound imaging field of endeavor, Wang teaches creating an image based on the first image and the second image (Abstract “Transmitting an ultrasonic signal, receiving an echo of the transmitted ultrasonic signal, generating a second image of the object structure, combining the first image and the second image, and Deriving a third image that displays and enhances the relative location.”)
	It would have been obvious to one of ordinary skill in the art at the time to combine the sensors of Maschke with the image created based on the first and second images of Wang, as this would allow clinicians to easily and accurately detect the position of interventional devices in live ultrasound imaging (See Wang [0018]).

Claim 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Maschke in view of Wang, and further in view of Rauniyar et al., (US20180139392) (hereinafter “Rauniyar”).

Regarding claim 9, Maschke as modified by Wang teaches the apparatus of claim 8, but fails to explicitly disclose wherein the memory comprises instructions to determine a trajectory visualization based on the first and second images.
However in the same lumen imaging field of endeavor, Rauniyar teaches the memory comprises instructions to determine a trajectory visualization based on the first and second images ([0012] “modifying the body information model by combining the first images with the second images at the target location; outputting a portion of the body information model as a navigation image; identifying a path through the body in the navigation image; identifying a location of the navigation component in the navigation image; and/or guiding the navigation component along the path in the navigation image.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Maschke as modified by Wang with the path and navigation images of Rauniyar as this would help guide medical devices through a greater range of body paths and reduce the risks associated with using these devices in those ranges (See Rauniyar [0004]).

Regarding claim 10, Maschke as modified by Wang and Rauniyar teaches the apparatus of claim 9, but fails to explicitly disclose wherein the memory comprises instructions to generate an indication of the trajectory visualization in the combined image.
However in the same lumen imaging field of endeavor, Rauniyar teaches wherein the memory comprises instructions to generate an indication of the trajectory visualization in the combined image ([0012] “modifying the body information model by combining the first images with the second images at the target location; outputting a portion of the body information model as a navigation image; identifying a path through the body in the navigation image; identifying a location of the navigation component in the navigation image; and/or guiding the navigation component along the path in the navigation image.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the apparatus of Maschke as modified by Wang and Rauniyar with the path and navigation component in the combine image of Rauniyar, as this would help guide medical devices through a greater range of body paths and reduce the risks associated with using these devices in those ranges (See Rauniyar [0004]).

Regarding claim 11, Maschke as modified by Wang and Rauniyar teaches the apparatus of claim 9, wherein the memory comprises instructions to generate an indication of the trajectory visualization with a light source (#48) configured to be inside the body lumen (fig. 6 #48 light source [0080] “FIG. 6 shows an example of a configuration of light source 48, lens 52 and CMOS image detector 56 by means of which a forward-directed observation is made possible which is particularly useful when advancing the catheter 1 through the blood vessels.”; since the light source lights the forward path of the advancing catheter, it would give a visualization on the trajectory (forward)).

Regarding claim 15, Maschke as modified by Wang teaches the method of claim 14, but fails to explicitly disclose determining a trajectory visualization based on the first and second images.
However in the same lumen imaging field of endeavor, Rauniyar teaches determining a trajectory visualization based on the first and second images ([0012] “modifying the body information model by combining the first images with the second images at the target location; outputting a portion of the body information model as a navigation image; identifying a path through the body in the navigation image; identifying a location of the navigation component in the navigation image; and/or guiding the navigation component along the path in the navigation image.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Maschke as modified by Wang with the path and navigation images of Rauniyar as this would help guide medical devices through a greater range of body paths and reduce the risks associated with using these devices in those ranges (See Rauniyar [0004]).

Regarding claim 16, Maschke as modified by Wang and Rauniyar teaches the apparatus of claim 15, but fails to explicitly disclose generating an indication of the trajectory visualization in the combined image.
However in the same lumen imaging field of endeavor, Rauniyar teaches wherein the memory comprises instructions to generate an indication of the trajectory visualization in the combined image ([0012] “modifying the body information model by combining the first images with the second images at the target location; outputting a portion of the body information model as a navigation image; identifying a path through the body in the navigation image; identifying a location of the navigation component in the navigation image; and/or guiding the navigation component along the path in the navigation image.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Maschke as modified by Wang and Rauniyar with the path and navigation component in the combine image of Rauniyar, as this would help guide medical devices through a greater range of body paths and reduce the risks associated with using these devices in those ranges (See Rauniyar [0004]).

Regarding claim 17, Maschke as modified by Wang and Rauniyar teaches the method of claim 15, further comprising generating an indication of the trajectory visualization with a light source (#48) inside the body lumen (fig. 6 #48 light source [0080] “FIG. 6 shows an example of a configuration of light source 48, lens 52 and CMOS image detector 56 by means of which a forward-directed observation is made possible which is particularly useful when advancing the catheter 1 through the blood vessels.”; since the light source lights the forward path of the advancing catheter, it would give a visualization on the trajectory (forward)).

Claims 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Maschke in view of Wang, and in further in view of Yun et al., (KR101786619) (hereinafter “Yun”).

Regarding claim 12, Maschke as modified by Wang teaches the apparatus of claim 8, but fails to explicitly disclose wherein the memory comprises instructions to position the second transducer within at least a portion of a focal region of the first transducer.
 However in the same ultrasound field of endeavor, Yun teaches wherein the memory comprises instructions to position the second transducer (22b) within at least a portion of a focal region of the first transducer (line 1732-17 34 “The second optical transducer 22b is provided at the front end of the second probe tube 11b and can detect the light emitted from the first optical probe 22a and transmit the light to the optical probe main body 21a.”; at least a portion of the first optical probe (which applicant has disclosed is interchangeable with transducer, see [0040]) would be need be in the focal region of the second optical transducer to be detected).
It would have been obvious to one of ordinary skill in the art at the time to combine the instructions of Maschke as modified by Wang to include the positioning of the transducers of Yun, as this would reduce the risk of the procedure while improving the convenience of the operator (see Yun lines 1764-1767).

Regarding claim 18, Maschke as modified by Wang teaches the method of claim 14, but fails to explicitly disclose further comprising positioning the second transducer within at least a portion of a focal region of the first transducer.
However in the same ultrasound field of endeavor, Yun teaches further comprising positioning the second transducer within at least a portion of a focal region of the first transducer (line 1732-17 34 “The second optical transducer 22b is provided at the front end of the second probe tube 11b and can detect the light emitted from the first optical probe 22a and transmit the light to the optical probe main body 21a.”; at least a portion of the first optical probe (which applicant has disclosed is interchangeable with transducer, see [0040]) would be need be in the focal region of the second optical transducer to be detected).
It would have been obvious to one of ordinary skill in the art at the time to combine the method of Maschke as modified by Wang to include the positioning of the transducers of Yun, as this would reduce the risk of the procedure while improving the convenience of the operator (see Yun lines 1764-1767).

	Claim 13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Maschke in view of Wang, and in further in view Weinberg (US20040097789) (hereinafter “Weinberg”).
		Regarding claim 13, Maschke as modified by Wang teaches the apparatus of claim 8, but fails to explicitly disclose wherein the memory comprises instructions configured to contact the wall of the body lumen with the second transducer to facilitate generation of the second image.
	However in the same ultrasound field of endeavor, Weinberg teaches wherein the memory ([0020] “In addition, a fully automated navigation system may be used. The operator actuates the colonoscope tip up, down, left, or right by manipulating the external joystick 21 forward (up), backward (down), left (left), and right (right).”; [0024] “Two ultrasound probes 5 placed parallel at the tip of the scope for axial” ) comprises instructions to contact the wall of the body lumen with the second transducer to facilitate generation of the second image ([0024] “the computer combines data from both ultrasound probes 5 when the probes rest against the lumen wall to assemble a three dimensional picture and displays the image on video monitor 37 next to the camera video feed on the same monitor 37.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the transducers of Maschke with the system of Weinberg, as this would increase ease of operation and improve accuracy (See Weinberg [0007]).

Regarding claim 19, Maschke as modified by Wang teaches the method of claim 14, but fails to explicitly disclose further comprising contacting the wall of the body lumen with the second transducer to facilitate generation of the second image.
	However in the same ultrasound field of endeavor, Weinberg teaches further comprising contacting the wall of the body lumen with the second transducer to facilitate generation of the second image ([0024] “the computer combines data from both ultrasound probes 5 when the probes rest against the lumen wall to assemble a three dimensional picture and displays the image on video monitor 37 next to the camera video feed on the same monitor 37.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the transducers of Maschke with the system of Weinberg, as this would increase ease of operation and improve accuracy (See Weinberg [0007]).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maschke in view of Wang, and in further in view Maguire et al., (US20030176816) (hereinafter “Maguire”).
	
	Regarding claim 20, Maschke as modified by Wang teaches the method of claim 14, but fails to explicitly disclose further comprising inflating one or more balloons to position the first transducer or the second transducer within the body lumen.
	However in the same ultrasound field of endeavor, Maguire teaches further comprising inflating one or more balloons (#526, #528 expandable members) to position the first transducer or the second transducer (#518 sensing transducers) within the body lumen (fig. 5f [0205] “Both the sensing transducer and the ablation element are located between a pair of expandable members 526,528. In one variation, the expandable members are a pair of inflatable balloons”; inflating the balloons would change the position of a transducer).
	It would have been obvious to one of ordinary skill in the art at the time to combine the catheter of Maschke as modified by Wang with the expandable members of Maguire, as the variety of diameters of the balloon allows for the catheter to be held in different positions (see Maguire [0172]).

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive. 
Applicant argues Wang teaches generating images from the same location and thus not only does Wang not disclose multiple sensors, there would be no reason to use multiple sensors based on the disclosure in Wang. Examiner disagrees with this argument. Examiner has not used Wang to teach generating images for multiple sensors, but does use Wang to teach “creating an image based on the first and second image” and instead relies on Maschke to teach the generation of images from different sensors and locations of the sensors (see above rejection).
Applicant additionally argues Wang’s teaching is remote from independent claim 8 as argued in page 9 last paragraph to page 11 first paragraph of Applicant’s arguments. Examiner disagrees with this argument. Examiner has not used Wang to teach images that have characteristics of the wall of the body lumen and characteristics beyond the wall of the body lumen, only using Wang to teach “creating an image based on the first and second image”, and instead uses Maschke to teach images that have characteristics of the wall of the body lumen and characteristics beyond the wall of the body lumen (see above rejection).
In response to applicant's above arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has relied on individual arguments for against Wang in order to overcome the 35 U.S.C. 103 rejections of claims 8-20, when Examiner has relied upon Maschke in view of Wang for the 35 U.S.C. 103 rejections of claims 8-20.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793